The adjoining owner, Susan D. Bliss, has moved that she be dropped as a party defendant for the reasons set forth in the motion. Included in these is the allegation that the alleged cause of action against the defendant is based upon Special Act No. 576 of the Special Acts of 1937 which said Special Act is unconstitutional.
The duty of keeping the sidewalk free of ice and snow was placed upon this defendant Susan D. Bliss by the Special Act in question. In my opinion this Special Act is not unconstitutional either because it relieves the City of New Haven from liability or because it places the duty and liability upon the adjoining land owner. See Memorandum of Decision on Demurrer of the City of New Haven, infra, p. 297.
   The motion is denied upon all of the grounds stated therein.